UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2102


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

THOMAS T. SCAMBOS, JR.,

                  Respondent - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:07-mc-00011-nkm-bwe)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas T. Scambos, Jr., Appellant Pro Se. Bruce R.           Ellisen,
Richard L. Parker, UNITED STATES DEPARTMENT OF               JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas T. Scambos, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting the Government’s motion to enforce an Internal Revenue

Service    summons.    We    have      reviewed   the   record    and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.           United     States   v.    Scambos,       No.

3:07-mc-00011-nkm-bwe (W.D. Va. Aug. 19, 2008).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials    before     the    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2